I.  ACKNOWLEDGEMENTS
This Office Action addresses U.S. Application No. 16/905331 (“’331 Application” or “instant application”).  Based upon a review of the instant application, the actual filing date of the instant application is June 18, 2020. Because the instant application was on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.  
     	The instant application is a reissue application of US Patent 10,002,088 (“’088 Patent”). The ‘088 Patent was filed as US application 15/490745 (‘745 application) on April 18, 2017, entitled “METHOD AND APPARATUS FOR IMPROVING DECREASING PRESENTATION IN RESPONSE TO RECEIPT OF A LATENCY REDUCTION MODE SIGNAL.”
Based upon Applicant’s statements as set forth in the instant application and after the
Examiner's independent review of the ‘088 Patent itself and its prosecution history, the Examiner finds that he cannot locate any ongoing proceeding before the Office or current ongoing litigation involving the ‘088 Patent.  Also, based upon the Examiner's independent review of the ‘088 Patent itself and the prosecution history, the Examiner cannot locate any previous reexaminations or supplemental examinations. 
	This action is being issued following Applicant’s response of 2/22/2022, which included:
1) claim amendments 2) arguments 3) a terminal disclaimer and 4) a new reissue declaration.
	 
II. STATUS OF CLAIMS
The ‘088 Patent issued with claims 1-47 (“Patented Claims”).  The Amendment of June 18, 2020, filed with this application amends claims 1, 21-23, 37, 39, 40, and 44, claims 8-13, 15, 
a. Claims 1-7, 14, 16-29, 37, 39-55 (“Pending Claims”).
b. Claims 1-7, 14, 16-29, 37, 39-55 are allowed (“Allowed Claims”)

III. AMENDMENT OF FEBRUARY 22, 2022
	The amendment to the claims of 2/22/2022 has been entered and considered.  

IV. PRIORITY AND CONTINUING DATA
The ‘088 patent is a continuation of US application 14/752,737, filed June 26, 2015, which is a continuation of US application 13/790269, filed March 8, 2013, and a continuation of US Application 13/790289, filed March 8, 2013. Applications 13/790289 and 13/790269 also claim the benefit of provisional application 61/709873, filed October 4, 2012.  The ‘088 patent claims no foreign priority under 35 USC 119.  Provisional Application 61/709873 has a nearly identical disclosure as the ‘088 patent and fully supports the current claims.  As such, the current claims have an effective filing date of October 4, 2012.  Because the effective filing date is not after March 16, 2013, the first to file provision of the AIA  while not apply.  Rather, the claims will be examined using the previous first to file provisions.    
  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the prior applications.  Also, in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record in the prior applications are now considered cited or ‘of record’ in this application.  A. 2.  Finally, Applicant(s) are reminded that the prosecution histories of the prior applications are relevant in this application.

V. REISSUE DECLARATION
The reissue oath/declaration filed 2/22/2022 has been approved.  

VI. EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with M. Joshua Isenberg on March 4, 2022.

The application has been amended as follows: 
	Claims 14, 16, 17, and 40 have been rewritten as follows: --

14. (amended) The nontransitory computer readable medium of claim 1[3], wherein the 
distributor delivers the latency reduction mode initiation signal and the end latency reduction 
mode signal  when the content data received by the output device originated from a client device 


 16. (amended) The nontransitory computer readable medium of claim 1[5], wherein the
distributor predetermines which of the plurality of client device platforms should include a 
latency reduction mode initiation signal when their content data is selectively routed to the 
output device [when a client device platform] by utilizing historical use data.

17. (amended) The nontransitory computer readable medium of claim 1[5], wherein the
distributor predetermines which of the plurality of client device platforms should include a 
latency reduction mode initiation signal when their content data is selectively routed to
the output device [when a client device platform] by utilizing default settings and/or user 
designations.

40. (currently amended) The nontransitory computer readable medium of claim 23[36], wherein 
the distributor predetermines which of the plurality of client device platforms should include a 
latency reduction mode initiation signal when their content data is selectively routed to 
the output device [when a client device platform] by utilizing default settings and/or user 
designations. --


	Claims 14, 16, and 17 were rewritten because the amendment was in improper reissue format, as the 3 of 13, and the 5 of 15 in the claims was lined through.  The amendment was made solely to correct the format, to indicate matter to be removed via brackets.  


VII. ALLOWABLE SUBJECT MATTER
Claims 1-7, 14, 16-29, 37, and 39-55 are allowed. 
Claims 1-7, 14, 16-29, 37, and 39-55 define over the art of record in that none of the art has the distributor predetermine which of the client device platforms should include latency reduction.  Park II does teach storing information about which devices need low latency processing in memory 240 (see paragraph [0118]), but it is not done in a distributor, as required by the claims.  


VIII. CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L NASSER whose telephone number is (571)272-4731. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT L NASSER/            Primary Examiner, Art Unit 3992                                                                                                                                                                                            

Conferees:

/ADAM L BASEHOAR/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992